United States Court of Appeals
                                                                   Fifth Circuit
                                                                  F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                    December 10, 2003

                                                               Charles R. Fulbruge III
                             No. 03-40335                              Clerk
                         Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

TERRY WILLIAM GAUGH,
also known as Terry Gough,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. C-02-CR-144-2
                      --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Terry William Gaugh has filed

a motion for leave to withdraw and has filed a brief as required

by Anders v. California, 386 U.S. 738 (1967).       Gaugh has not

filed a response.    Our independent review of the brief and the

record discloses no nonfrivolous issue in this direct appeal.

Accordingly, the motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities herein, and the APPEAL

IS DISMISSED.    See 5TH CIR. R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.